Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 6 objected to because of the following informalities:  “with a” should read “within”. Appropriate correction is required.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the closing element and sealing element must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Wireless unit in claim 10, 
Sealing element in claim 12, 
Closing element in claim 12, 
Junction element in claim 13, understood be a wall portion 
Closing means in claim 16, 


Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Thermoelectric device is not conside3red to invoke 112(f) as one having ordinary skill in the art would understand a thermoelectric device defines a specific structure.
Control unit is also not considered to invoke 112(f) as one having ordinary skill in the art would understand that a control unit is interchangeable terminology with a controller.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a heating-cooling device of various sizes” which is considered indefinite as it is unclear what is required to meet the limitation “of various sizes” as it is an unrestricted limitation that makes it unclear what is required for the invention to be met because it lacks a definite scope.  For the purpose of examination, this limitation is considered to have no weight and is considered part of the preamble only a description of how the invention can be used but not a structurally defining limitation.
Claim 4 recites “wherein the charge accumulator is formed by a rechargeable battery of various types, according to the efficiency required for the final market” which is considered indefinite.  The battery being formed of various types and according to a non-static market efficiency results in the claim being indefinite as the scope of the claim is variable in a way that it is not possible to determine when the limitations are met and when they are not.  For the purpose of examination this limitation is interpreted that what is required by the invention is the presence of a battery as the charge accumulator.
Claim 12 recites “the outer continuous containment wall” which is considered indefinite as not previous outer continuous containment wall has been recited and thus the claim lacks antecedent basis.  
Claim limitation “wireless unit” has been evaluated under the three-prong test set forth in MPEP § 2181, subsection I, but the result is inconclusive. Thus, it is unclear whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the specification does not recite any specific structure of the wireless unit.  The boundaries of this claim limitation are ambiguous; therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  For the purpose of examination, this limitation is understood to be anything which can receive or send a wireless signal.

Claim limitation “sealing element” has been evaluated under the three-prong test set forth in MPEP § 2181, subsection I, but the result is inconclusive. Thus, it is unclear whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the specification does not recite any specific structure of the sealing element.  The boundaries of this claim limitation are ambiguous; therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  For the purpose of examination, this limitation is understood to be equivalent to an o-ring.

Claim limitation “closing element” has been evaluated under the three-prong test set forth in MPEP § 2181, subsection I, but the result is inconclusive. Thus, it is unclear whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the specification does not recite any specific structure of the closing element.  The boundaries of this claim limitation are ambiguous; therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  For the purpose of examination, this limitation is understood to be equivalent to a door.

Claim limitation “closing means” has been evaluated under the three-prong test set forth in MPEP § 2181, subsection I, but the result is inconclusive. Thus, it is unclear whether this limitation should be 

In response to these rejections, applicant must clarify whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Mere assertion regarding applicant’s intent to invoke or not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph is insufficient. Applicant may:
(a)	Amend the claim to clearly invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by reciting “means” or a generic placeholder for means, or by reciting “step.” The “means,” generic placeholder, or “step” must be modified by functional language, and must not be modified by sufficient structure, material, or acts for performing the claimed function;
(b)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, should apply because the claim limitation recites a function to be performed and does not recite sufficient structure, material, or acts to perform that function; 
(c)	Amend the claim to clearly avoid invoking 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by deleting the function or by reciting sufficient structure, material or acts to perform the recited function; or
(d)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, does not apply because the limitation does not recite a function or does recite a function along with sufficient structure, material or acts to perform that function.

Claims 14-17 refer to a method of claim 1 which is considered indefinite.  For the purpose of examination this limitation is considered that they are referring to the method of claim 1 and are considered method claims.
Claims 3, 5-11, 13 are rejected as being dependent upon a rejected claim.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 3-6, 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kido et al. (JP 2003035480), hereinafter referred to as Kido.

With respect to claim 1, Kido teaches a heating-cooling device of various sizes (Figure 2), comprising a container (Figure 2) having a continuous containment wall (the wall that extends from inner wall 16 around to outer wall 15)  that extends in a single body and defines an inner containment region (inasmuch as applicant’s device extends in a single body the prior art does, as applicant containment wall has two layers as well which are not a single body but two separate bodies) with an opening (the front of the wall has an opening where the door 20, paragraph 16 is located), the containment wall having an edge portion) in proximity to the opening (the front edge of the wall that is up against the door) and being formed by a first layer, or outer layer (the outer layer is the part of 15 along the outside of the container that is separated from the inner layer), and a second layer, or inner layer facing towards the inner containment region (inner layer is 16) and separated from the first layer so as to form a gap region (a gap can be seen to exist between the inner and outer layer where the vacuum heat insulating material 17 is located, paragraph 21), wherein inside said gap vacuum is created (as there is vacuum heat insulating material a vacuum would exist in the gap), said device further comprising: an 

With respect to claim 3, Kido teaches wherein the connection between the electrical generator and the charge accumulator takes place through electrodes integrated into the outer layer of the containment wall (the solar panel forms the outer portion of the outer wall and thus the electrodes that are part of the outer containment wall inasmuch as applicant has described that, as the panel is attached to the outer containment wall, the electrodes that would be present in the panel are integrated into the outer containment wall).

With respect to claim 4, Kido teaches wherein the charge accumulator is formed by a rechargeable battery of various types according to efficiency required for the final market (power storage device can be charged and is a battery, paragraphs 18 and 22). 



With respect to claim 6, Kido teaches wherein the Peltier cells forms a single body with a region of the inner layer of the containment wall (the thermoelectric conversion device is up against the wall and thus can be considered a single body inasmuch as applicant’s invention has that configuration as a single body).

With respect to claim 15, Kido teaches wherein the connection between the electrical generator and the charge accumulator takes place through electrodes integrated into the outer layer of the containment wall (the solar panel forms the outer portion of the outer wall and thus the electrodes that are part of the outer containment wall inasmuch as applicant has described that, as the panel is attached to the outer containment wall, the electrodes that would be present in the panel are integrated into the outer containment wall).




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kido and further in view of Naughton et al. (US PG Pub 20130019924), hereinafter referred to as Naughton.

With respect to claim 2, Kido teaches where in the electric generator is formed by material applied to the outer layer of the containment wall (the material is on the outer layer as seen in the figure).

Kido does not teach the generator is formed of a film of transparent photovoltaic material but does teach that it is a solar power generator.

Naughton teaches that to form a solar panel a thin voltaic film comprising a transparent conducting oxide layer forms a front electrical contact and a metal layer as a rear contact to form a nanoscopically thin photovoltaic film (paragraph 58).

Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have provided a solar panel such as in Naughton which includes a film of transparent photovoltaic material as the solar power generator of Kido since it has been shown that combining prior art elements to yield predictable results is obvious whereby in order to create the required solar power generator a known type of solar panel would be used such as that taught by Naughton.





Claims 7, 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kido.

With respect to claim 7, Kido (Figure 2) does not teach wherein the thermoelectric device further comprises a heat sink positioned inside the gap in contact between a surface of the thermoelectric device and the outer layer of the containment wall.

Kido (Figure 3) teaches that it is known to have a heat radiating surface (8b) be between the thermoelectric conversion device (8) and the outer wall (2) (paragraphs 6-7).

Therefore it would have been obvious to a person having ordinary skill in the art to have had a heat sink (which is the same as the heat radiating surface) attached between the thermoelectric conversion device of Kido (in Figure 2) and the outer wall based on the teaching of the Kido (Figure 3) since it has been shown that combining prior art elements to yield predictable results is obvious whereby it is shown by Kido that various different placements of the components including a heat radiating surface and the thermoelectric conversion device are known and thus one which has the heat radiating surface (sink) between the thermoelectric conversion device and the outer wall would be obvious.

With respect to claim 16-17 Kido does not teach wherein the creation of vacuum takes place by means of the extraction of air through the hole on the outer layer of the containment wall and the maintenance of the vacuum within the gap takes place by means of a closing means that hermetically 

Examiner takes official notice that it is old and well to provide vacuum insulation as a vacuum in a double wall (as opposed to vacuum insulation) which is formed by evacuating air through an available hole such as one through which an electrical connection passes following by sealing said hole and therefore it would have been obvious to have provided the insulation in the form of a vacuum provided by using a device to evacuate the air from between the two walls of the container via the available holes (including that of an electrical connection) in order to provide a vacuum insulation between the two walls of the device to prevent the transmission of heat across the vacuum and thus providing insulation to the internal containment of Kido.


Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kido and further in view of Tezuka. (US PG Pub 4548259), hereinafter referred to as Tezuka.

With respect to claim 8, Kido teaches a heat sensor connected to the control unit for reading the temperature inside the container (temperature detection device is connected to the control unit, paragraphs 19 and 22).

Kido does not teach the temperature sensor is positioned inside the gap in contact with the inner layer of the containment wall.



Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention as filed to instead of having the temperature sensor placed inside the gap against the inner wall of Kido based on the teaching of Kido since it has been shown that a simple substitution of one known element (temperature sensor inside the container) for another (temperature sensor on the outside inner wall) to yield predictable results is obvious whereby both are known configurations for where the temperature sensor can be located to measure the temperature inside the wall and thus choosing between which one would be obvious as they are both known and would provide the necessary measurement inside the wall. 


Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kido and further in view of Slack et al. (US PG Pub 20150143823), hereinafter referred to as Slack. 

With respect to claim 9, Kido does not teach wherein the control unit comprise a microprocessor. 

Slack teaches that a controller for a refrigeration system can include a microprocessor (paragraph 81). 
Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have based on the teaching of Slack provided a microprocessor as part of the control unit of Kido since it has been shown that combining prior art elements to yield predictable results is obvious whereby providing a microprocessor is a known way to provide a compact high speed computing system in a control device.

10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kido and further in view of Theodore (US PG Pub 20160230354), hereinafter referred to as Theodore.

With respect to claim 10, Kido does not teach wherein the control unit comprises a wireless unit for managing the device remotely.

Theodore teaches that to provide remote control to a control a mobile device with a wireless connection or Bluetooth is used (paragraph 67).

Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have based on the teaching of Theodore provided the control device of Kido with the ability to be controlled by a mobile device with a wireless or Bluetooth connection (which would require the control device to have a wireless unit for receiving a signal in some fashion) so that the device can be controlled remotely without an operator having to be present.
 
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kido and further in view of Lester et al. (US Patent No. 2839209), hereinafter referred to as Lester.

With respect to claim 11, Kido does not teach wherein the first and the second layer are made of ceramic material, particularly of hard feldspathic porcelain.

Lester teaches that a container for storing food, drugs or other materials particular for hot or cold storage is made of ceramic (Column 1, lines 15-20) including soda spar (a form of feldspar) (Column 2, lines 61-72) which would be a porcelain.

Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have made the walls of the container of Kido out of a feldspar based porcelain based on the teaching of Lester (which would meet the claim limitation) since it has been shown that .

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kido and further in view of Lester and Kieck (US PG Pub 20040099332), hereinafter referred to as Kieck.

With respect to claim 12, Kido teaches a hermetic closing kit comprising a heating-cooling device according to claim 1 (see claim 1 rejection) and a closing element to be positioned at an edge portion fo the containment wall of the container of the device in proximity to the opening for closing said opening of said container (door 20, paragraph 16), the closing element consisting of two layers separated from one another and defining a gap inside which vacuum is formed (as seen in the figure there are two layers to the door and it has the same insulating material).

Kido does not teach the two layers are ceramic.

Lester teaches that a container for storing food, drugs or other materials particular for hot or cold storage is made of ceramic (Column 1, lines 15-20) including soda spar (a form of feldspar) (Column 2, lines 61-72) which would be a porcelain.

Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have made the walls of the container of Kido out of a feldspar based porcelain based on the teaching of Lester (which would meet the claim limitation) since it has been shown that combining prior art elements to yield predictable result is obvious whereby a feldspar based porcelain is a known container material useable for containing a vacuum and providing a container with insulation.




Kieck teaches that a rubber seal is placed in a door such that when the door is closed it forms an air-tight gasket for the enclosure the door is on (paragraph 33).

Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have based on Kieck provided a rubber seal with the door of Kido such that when the door is applied an air tight (or hermetic) seal is formed between the door and the containment wall.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kido and further in view of Lester and Munkel (US Patent No. 1986518), hereinafter referred to as Munkel.

With respect to claim 13, Kido teaches a method for manufacturing a heating-cooling device according to claim 1 comprising the following steps creating a first layer, or outer layer, said first layer defining the outer continuous containment wall (the outer wall of 15 that goes to 16), of the container comprised in the device, creating a second layer, or inner layer said second layer defining the continuous inner containment wall of the container comprised in the device (the inner wall), the second layer being separate from the first layer so as to form a gap region (there is a gap between part of the layers), applying a thermoelectric device inside the gap in contact with the inner layer of the containment wall (thermoelectric conversion device 21, paragraph 16 which has a heat dissipation and an endothermic surface connected to the wall 16 which acts as a cooler 22, paragraph 16-17),  applying an energy generator, a charge accumulator and a control unit outside the container wherein the connection between the control unit and the thermoelectric device takes place through an electrical connection means (solar panel 28 on the outside of the wall, paragraph 18, battery 27, paragraph 18 which is external to the wall 17 which can be charged by the power generation device, paragraph 22 and control device 30 all of which are outside containment and a the thermoelectric device is inside the outer wall there would be a 


Creating a junction element and hermetically fixing said junction element at an edge portion of the containment wall of the container at the opening for an indirect connection between the first and the second layer. 
Munkel teaches that an inner wall (12) and outer wall (10) are kept separate through the use of a top plate (13).

Therefore it would have been obvious to a person having ordinary skill in the art at the time that the invention was filed to have instead of having a two piece wall as seen in Kido to have had a component which connects the two walls based on the teaching of Munkel since it has been shown that a simple substitution of one known element (a two piece wall) for another (a three piece wall) to yield predictable results is obvious whereby as both two and three piece walls structures are known it would be obvious to have had either configuration.  A hermetic seal and fixing of the junction element (the third piece) would be required inherently as a vacuum insulation is held inside and would be necessary to prevent heat leak.

Munkel does not teach the outer layer formed through a firing process at a temperature Ti, the second layer formed, through a firing process at a temperature T2 equal to Ti, or the junction element formed through a firing process at temperature T3. 

Lester teaches that a container for storing food, drugs or other materials particular for hot or cold storage is made of ceramic (Column 1, lines 15-20) including soda spar (a form of feldspar) (Column 2, lines 61-72) which would be a porcelain.

Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have made the walls of the container (the two layers and the junction element) of Kido out of a feldspar based porcelain based on the teaching of Lester (which would meet the claim limitation) since it has been shown that combining prior art elements to yield predictable result is obvious whereby a feldspar based porcelain is a known container material useable for containing a vacuum and providing a container with insulation.  Thus as they are made of porcelain they would all have to be formed in a firing process and as they are the same material it would be done at the same temperature.



Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kido/Lester/Munkel and further in view of Lester and Cohen (US PG Pub 20070261431), hereinafter referred to as Cohen.

With respect to claim 14, Kido does not teach wherein the step of hermetically fixing the junction element to the containment wall takes place through a gluing process.

Cohen teaches that to close container walls glue can be used to provide the sealing (paragraph 13).

Therefor it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have fixed the junction element using glue based on the teaching of Cohen in Kido since it has been shown that combining prior art elements to yield predictable results is obvious whereby one having ordinary skill in the art would use a known technique to provide the necessary combining of the wall components including glue as it is a known way of producing the necessary structure.
Conclusion



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 5712726681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIAN M KING/Primary Examiner, Art Unit 3763